CaS@H194Y-OSPEAA-BY oklaneMeses9 FiRecORAeHAl Reaper

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STEPHANIE WEDRA, individually on behalf :
of herself and on behalf of all others similarly : Case No.: 7:19-cv-03162-VB

situated, . .
fPrepesed} Order Granting Plaintiff's
Motion for Leaye to File Under Seal .

 

  

Plaintiff, es
HDs» wn
ay
CREE, Inc., i meas
Defendant. : fo OAR:

 

Before this Court is Plaintiffs request for leave to file under seal The Expert Report of
Gary R. Allen, Phd, attached to the Declaration of Jason P. Sultzer in Support of Plaintiffs’
Motion for Leave to File Under Seal

Because the document is designated by a party as confidential under the Stipulation and

Protective Order (Dkt. 42), the Court GRANTS Defendant’s request.

unl [hile

Hon. Vincent L. Bricetti

. United States District Court Judge
Dated: 3/ Al

 
